I am of opinion a bill of review will lie for costs in this State, though in most cases it will not in England. And for the same reason do I think it will lie here, as a writ of error will lie by our law for improperly refusing, and I suppose granting, a new trial. The reason given in England is because costs are discretionary. The same reason is given there also why a writ of error will not lie in case of refusing a new trial, because, say their books, it is the discretion of the Court to grant or refuse a new trial. That, however, is a legal discretion circumscribed and governed by certain rules. And if those be disregarded either on refusing new trials at law, or in directing the payment of costs in equity, *Page 43 
they are in my judgment, and ought to be, liable to correction.
But as to the merits upon the bill of review, I am, after much balancing and reflection upon the subject, pretty well settled at last in the opinion that the disposition of costs complained of by the bill of review is right. The plaintiffs are the children by the first wife, some of them slenderly provided for. The land was conveyed by the old man to his last set of children, the defendants. A bond was given by them to him for the purchase-money, which after his death came into the hands of the obligors, and they discharged it. The plaintiffs knew not why it was so discharged. They had cause for inquiring into it, and a plain one for coming into this court to set up the bond and to have it divided. They did not knowingly sue without cause. Upon the hearing of this cause the evidence disclosed it to them, and that too such evidence as was not by any means more than sufficient to found a decree upon against the complainants. Having lost the whole real estate and the bonds also, which were in lieu of it, ought they to be punished with the whole costs for investigating the disposition which their father made of the bond, when they did not know of that disposition but by the evidence in this suit? These circumstances considered, I am for letting the matter of cost remain as it is.